DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 95 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites a computer program product. The claim is non-statutory because it recites a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 80-81, 83, 86, 88, 89, 90-92 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 recites the limitation “the different objects and/or classes of objects” in bullet “a”. There is insufficient antecedent basis for this limitation in the claim.
Claim 88 recites the limitation “the different objects and/or classes of object” in bullet “b”. There is insufficient antecedent basis for this limitation in the claim.
89 recites the limitation “the different objects and/or classes of object” in bullet “b”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 81, 83, 86, 89, 90, 91, 92, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 73-76, 78-88, 90-95 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillian et al. (US PAT 10222469 hereinafter Gillian).
	Regarding claim 73, Gillian teaches A classification method comprising (Gillian 12:34 “classify a feature”): 
positioning an object and a radar unit in proximity to each other (Gillian fig. 3; [radar sensor 302-2 corresponds to the radar unit and an object is positioned within the nearfield 308-2 of the radar sensor.]); 
receiving by the radar unit radar signals reflected from the object; and classifying the object, wherein the classifying is based on the radar signals and/or at least one feature extracted from the radar signals (Gillian 5:35-39 “RF signals received by the antenna(s) 124 to generate radar data (e.g., digital samples) that represents the RF signals, and then processes this radar data to extract information about the target object.”), and the 
classifying of the object comprises determining classification data for the object (Gillian 15:54-55 “At 608, a radar feature indicative of a characteristic of the target is extracted from the radar data.”).

	Regarding claim 74, Gillian teaches A classification method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the classification data comprises probability data; 
	b) the classifying is performed using a machine learning classifier (Gillian 14:5-10 “For example, a machine-learning algorithm can be used to determine how to weight various received characteristics to determine a likelihood these characteristics correspond to particular gestures (or components of the gestures).”).

	Regarding claim 75, Gillian teaches A method according to claim 73, and Gillian further teaches wherein the radar unit comprises or forms part of at least one of: 
a mobile device, a mobile phone, a smart watch or a wearable unit (Gillian 3:32 “smart-watch 102”).

	Regarding claim 76, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the method comprises determining based on the classification data an operating mode of a computer program or device (Gillian 20:40-45 “At 1114, the 3D model of the space is associated with a context of the space. This can be effective to create a 3D context model of the space. The context can be any suitable type of context, such as a type of room, a security level, privacy level, device operating mode”); 
	b) the method comprises determining based on the classification data at least one of an input to a computer program or device, or a command; 
	c) the classification data comprises a movement of the object, and the moving object is used as an input device; 
	d) a sliding object is used as a sliding control, or a rotating object is used as a rotating control.

	Regarding claim 78, Gillian teaches A method according to claim 73, and Gillian further teaches wherein the object comprises a plurality of objects and at least one of: 
	a) the plurality of objects comprises a plurality of objects of the same type or category of object (Gillian 12:36-38 “different algorithms can be applied to extract different types of features on a same set of data, or different sets of data”; 12:10-19 “The feature abstractor 504 can build from this ; 
	b) the plurality of objects comprises a plurality of sheets of paper, a plurality of pages of a book, a plurality of playing cards; 
	c) the plurality of objects comprises a plurality of banknotes; 
	d) the classifying comprises determining an order of the plurality of objects.

	Regarding claim 79, Gillian teaches A method according to claim 73, and Gillian further teaches wherein the positioning of the object and the radar unit in proximity to each other comprises positioning the radar unit in proximity to one of a predetermined set of objects, wherein each object of the predetermined set of objects corresponds to a different operating mode of a computer program (Gillian fig. 3; 8:64-65 “via the radar sensor 302-2, an identity of the user, which can be provided to sensor-based applications to implement other functions (e.g., content control).”).

	Regarding claim 80, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the different objects and/or classes of objects comprise different body parts; 
	b) the classification data comprises an identification of a body part; 
	c) the method comprises determining the or an input based on the classification data by determining different commands in dependence on which body part is identified.

	Regarding claim 81, Gillian teaches A method according to claim 73, and Gillian further teaches comprising at least one of: 
	a) determining based on the classification data a location of the radar unit, for example whether the radar unit is on a table, on a sofa, or in a pocket (Gillian 7:3-5 “For example, the capacitance sensors 214 may provide data indicative of the devices proximity with respect to a surface (e.g., table or desk)”); 
	b) determining based on the classification data an orientation of the radar unit, for example whether the radar unit is face up or face down.

	Regarding claim 82, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit comprises or forms part of a mobile phone and the method comprises determining an operating mode for the mobile phone in dependence on the classification data (Gillian 8:57-60 “user may interact with the television 306 from a distance and through various gestures, ranging from hand gestures, to arm gestures, to full-body gestures.”; 2:21-22 “FIG. 3 illustrates example implementations of the radar sensor shown in FIG. 1”; [The television is for illustrative purposes of the radar sensor which is also a mobile phone as shown in fig. 1.]); 
	b) the method comprises switching a mobile phone into silent mode or into loudspeaker mode depending on its location determined based on the classification data.

	Regarding claim 83, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the object classification comprises classification of objects by at least one of material; shape; color (for example, color due to dye use); orientation; position; distance (Gillian 13:26-27 “3D map of skeletal structure of the user's face and a color image from the RGB sensor 220”); 
	b) positioning the object and the radar unit in proximity to each other comprises positioning the object in a measurement region associated with the radar unit; 
	c) positioning the object and the radar unit in proximity to each other comprises positioning the object at a distance from the radar unit that is less than 1 m, further optionally less than 100 mm, further optionally less than 50 mm, further optionally less than 20 mm; 
	d) positioning the object and the radar unit in proximity to each other comprises positioning the object in physical contact with the radar unit and/or in physical contact with a housing or surface that forms part of or is associated with the radar unit.

	Regarding claim 84, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit comprises or is associated with a measurement platform (Gillian 7:3-10 “For example, the capacitance sensors 214 may provide data indicative of the devices proximity with respect to a surface (e.g., table or desk), body of a user, or the user's clothing (e.g., clothing pocket or sleeve). Alternately or additionally, the capacitive sensors may be configured as a touch screen or other input sensor of the computing device 102 through which touch input is received.”); 
	b) the radar unit comprises or is associated with a measurement platform and the measurement platform comprises a guide that is configured to indicate a plurality of positions for the object.

	Regarding claim 85, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit comprises at least one transmitter configured to transmit radar signals, and the transmitted radar signals comprise frequency modulated continuous wave (FMCW) signals or the transmitted radar signals transmitted comprise at least one frequency sweep (Gillian 15:26-31 “FIG. 1. The radar field provided may comprise a broad beam, full contiguous radar field or a directed narrow beam, scanned radar field. In some cases, the radar field is provided at a frequency approximate a 60 GHz band, such as 57-64 GHz or 59-61 GHz, though other frequency bands can be used” [The radar emitting element 122 corresponds to “transmitted radar signals transmitted” and a band of frequencies corresponds to a “frequency sweep”]); 
	b) the radar unit comprises at least one receiver configured to receive the radar signals reflected from the object; 
	c) the radar signals comprise signals having wavelengths between 1 GHz and 100 GHz, optionally between 40 GHz and 80GHz, further optionally between 50 GHz and 70 GHz, further optionally the radar signals comprise signals in a 57 GHz to 64 GHz band.

	Regarding claim 86, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the procedure for classifying is configured to determine a position of the object relative to the radar unit (Gillian 5:39-41 “digital signal processor 126 performs a transform on the radar data to provide a radar feature that describes target characteristics, position, or dynamics.”); 
	b) the procedure for classifying is configured to determine a change in the position of the object over time, for example to identify a relative sliding motion of the object and the radar unit or a relative rotation of the object and the radar unit; 
	c) the procedure for classifying is configured to distinguish between different objects or different classes of object; 
	d) the procedure for classifying is configured to distinguish between objects or classes of objects having different shapes and/or of different materials.

	Regarding claim 87, Gillian teaches A method according to claim 73, and Gillian further teaches wherein the procedure for classifying is configured to at least one of a), b), c) or d): 
	a) distinguish between objects or classes of objects having different internal structure; 
	b) distinguish between objects or classes of objects having different surface properties; 
	c) distinguish between an object in a first orientation and that object in a second orientation (Gillian 6:24-26 “sense gesture inputs (e.g., a series of position and/or orientation changes) made when a user moves the computing device 102 in a particular way.”); 
	d) distinguish between a predetermined list of objects or classes of objects.

88, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the method comprises displaying at least some of the classification data; 
	b) the different objects and/or classes of object comprise objects having at least one of: different materials, different sizes, different thicknesses, different geometry, different colors, different orientations, different surface textures and/or different internal structure (Gillian 9:33-39 “identifying indicia for a person, such as authentication for a person permitted to control a corresponding computing device. These identifying indicia can include various biometric identifiers, such as a size, shape, ratio of sizes, cartilage structure, and bone structure for the person or a portion of the person, such as the person's hand.”); 
	c) the method comprises providing to a user information about the object based on the classification data (Gillian 20:59-62 “3D context model of the space is stored by the device. The 3D context model can be stored to local memory or uploaded to the Cloud to enable access by the device or other devices”; [3D context model is established through classification data and corresponds to an object. Devices that ]); 
	d) the method comprises providing to a user information about the object based on the classification data and the information comprises at least one of: a name of the object, dictionary data, foreign language data, a technical specification, an identity of the object, information about at least one material or component of the object.
Regarding claim 90, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit forms part of an appliance, for example a household appliance and/or an appliance into which objects are placed (Gillian 3: 29-37 “]FIG. 1 illustrates a computing device through which radar-based contextual sensing can be enabled. Computing device 102 is illustrated with various non-limiting example devices, smart-glasses 102-1, a smart-watch 102-2, a smartphone 102-3, a tablet 102-4, a laptop computer 102-5, and a gaming system 102-6, though other devices may also be used, such as home automation and control systems, entertainment systems, audio systems, other home appliances,”); 
	b) the radar unit forms part of a fridge, washing machine, dryer, cooker, oven, microwave oven, grill, blender, or food processor; 
	c) the classifying of the object comprises classifying the object as a type of food or drink, and/or wherein the object comprises a receptacle placed in an appliance, for example a receptacle for liquids.


	
	Regarding claim 91, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the classification data comprises fill level data; 
	b) the method further comprises providing a notification to a user concerning fill level based on the classification data; 
	c) the method further comprises providing a notification when a fill level is below a threshold level and/or the fill level is empty and/or the fill level is above a threshold level and/or the fill level is full; 
	d) the method comprises performing an action based on the classification data, for example automatically refilling a receptacle if its fill level is low (Gillian 4:56-50 “radar sensor 120 to detect smaller and more-precise gestures, such as micro-gestures. Example intermediate-sized radar fields include those in which a user makes gestures to control a television from a couch”).

	Regarding claim 92, Gillian teaches A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the classes of object comprise types of waste, for example metal, glass and wood, and/or wherein the method is used to separate different materials for recycling; 
	b) the radar unit is embedded in clothing or footwear; 
	c) the radar unit comprises or forms part of a digital medical device, for example a thermometer or stethoscope (Gillian 13:32-35 “The physiological monitor application 530 can detect or monitor medical aspects of a user, such as breathing, heart rate, reflexes, fine motor skills, and the like.”); 
	d) the radar unit is embedded in a surface, for example in a shelf, tray or production line, and the procedure for classifying is used to classify objects placed on that surface; 
	e) the radar unit is embedded in a glove and the procedure for classifying is used to classify objects held using the glove.

	Regarding claim 93, Gillian teaches A method for training a procedure for classifying objects or classes of objects, the method comprising: 
obtaining training data for each of a plurality of different objects or classes of objects (Gillian 14:33-34 “context models 536 is implemented via machine learning techniques”; 20:65-67 “library of 3D context models that enables the device to learn and remember spaces and contexts associated therewith”), wherein the training data for each object or class of objects comprises radar signals reflected from that object or from objects in that class of objects and/or at least one feature extracted from the radar signals; and training a procedure for classifying on the training data.

	Regarding claim 94, Gillian teaches An apparatus for classification of objects, the apparatus comprising a radar unit configured to receive radar signals reflected from an object positioned in proximity to the radar unit (Gillian 3:5-6 “Apparatuses and techniques are described herein that implement radar-based contextual sensing”), and a 
processor configured to classify the object based on the radar signals and/or at least one feature extracted from the radar signals (Gillian 5:35-39 “generate radar data (e.g., digital samples) that represents the RF signals, and then processes this radar data to extract information about the target object.”).

	Regarding claim 95, Gillian teaches A computer program product comprising computer readable instructions that are executable by a processor to perform a method according to claim 73 (Gillian 24:43-47 “The computing system 1600 includes one or more processors 1610 (e.g., any of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al. (US PAT 10222469 hereinafter Gillian) in view of Bulzacki et al. (US-20170161987 hereinafter Bulzacki).

Regarding claim 77, Gillian teaches A method according to claim 73.
Gillian does not explicitly teach wherein the object comprises a plurality of objects and at least one of: 
	a) the method comprises stacking the plurality of objects; 
	b) the classifying comprises counting and/or determining an order of the plurality of objects; 
	c) the method comprises stacking the plurality of objects on the radar unit or on an associated measurement platform;
	d) the method comprises stacking the plurality of objects and the stacking is such that radar is reflected from each of the plurality of objects along a common axis.
	However, in a related field of endeavor, Bulzacki teaches 
a) the method comprises stacking the plurality of objects; 
	b) the classifying comprises counting and/or determining an order of the plurality of objects (Bulzacki 0159 “The images 1300A, 1300B, and 1400 illustrate segments generated by the game monitoring server 20 to determine the number of chips and the face value of the chips.”); 
	c) the method comprises stacking the plurality of objects on the radar unit or on an associated measurement platform;
	d) the method comprises stacking the plurality of objects and the stacking is such that radar is reflected from each of the plurality of objects along a common axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian with the recognition system of Bulzacki for the advantage efficiency of classification (Bulzacki 0247).

Claim 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al. (US PAT 10222469 hereinafter Gillian) in view of Ohlsson (US-20050179584).

Regarding claim 89, Gillian teaches A method according to claim 73.
wherein at least one of: 
	a) the classification data comprises an identification of a liquid; 
	b) the different objects and/or classes of object comprise receptacles having different fill levels, for example different fill levels of a fluid or granular material; 
	c) the procedure for classifying is trained to distinguish between different fill levels, for example between an empty receptacle, a half full receptacle, a full receptacle.
However, in a related field of endeavor, Ohlsson teaches 
a) the classification data comprises an identification of a liquid (Ohlsson 0019 “The product may be a liquid such as oil or water, a gas, pulverized solid material such as sand or stone powder or other chemical compounds . . . transmits microwaves towards the product surface 12 and receives reflected microwaves from the product surface 12 to provide an indication of the level of the product 11 kept in the container 10.”); 
	b) the different objects and/or classes of object comprise receptacles having different fill levels, for example different fill levels of a fluid or granular material; 
	c) the procedure for classifying is trained to distinguish between different fill levels, for example between an empty receptacle, a half full receptacle, a full receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian with the liquid detection apparatus of Ohlsson for the advantage of preventing interference when measuring within a container context (Ohlsson 0010).

Conclusion

Silverstein et al. (US-20170328997) discloses “The various implementations described herein include methods, devices, and systems for utilizing radar in smart devices. In one aspect, an electronic device includes: (1) circuit boards; (2) a housing encasing the circuit boards; (3) a communications module coupled to the circuit boards, including one or more antennas and configured for communicating with remote devices; (4) a radar module coupled to the circuit boards, configured for generating radar data for a home environment and including: (a) low power radar transmitters; and (b) radar receivers; (5) one or more processors mounted to one of the circuit boards, the processors configured to: (a) govern operation of the communications module and the radar module; (b) determine location and/or movement of detected objects in the home environment; and (c) detect anomalies associated with the detected objects; and (6) a power source coupled to the processors, the communications module, and the radar module (See abstract).”
Pourkazemi et al. (US PAT 11085874 ) discloses “A method for determining characteristics of a structure is disclosed. The method comprises repetitively irradiating the structure with a transient continuous wave electromagnetic radiation and capturing as a function of time a transient part of the reflection or transmission of the transient continuous wave electromagnetic radiation reflected at or transmitted through the different interfaces of layer-based structure. The method furthermore comprises deriving from the transient part of the reflected or transmitted transient continuous wave electromagnetic radiation as function of time information regarding different contributions in the transient part of the reflected or transmitted transient continuous wave electromagnetic radiation stemming from the reflections at different interfaces of the structure and determining from said information at least geometric information and/or electromagnetic properties of the one or more materials of the structure. A corresponding system also is claimed (See abstract).”
Poupyrev et al. (US PAT 10088908 ) discloses “Gesture detection and interaction techniques are described. Object detection used to support the gestures may be accomplished in a variety of ways, such as by using radio waves as part of a radar technique. In a first example, the techniques are implemented such that one hand of a user sets a context for a gesture that is defined by another hand of the user. In another example, a gesture recognition mode is utilized. In yet another example, detection of distance is used such that the same motions may be used to different between operations performed. In a further example, split gestures are supported. In another instance, entry into a gesture recognition mode may be implemented through touch and then recognized through three-dimensional orientation and motion of that hand or another (See abstract).”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648       

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648